DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed November 10, 2020, applicant submitted an amendment filed on February 10, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (PGPUB 2015/0185996), hereinafter referenced as .

Regarding claims 1, 13 and 19, Brown discloses a method, system and medium, hereinafter referenced as a method comprising: 
a processer (processor; paragraph 0113); and 
	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (memory; paragraph 0116), comprising:
analyzing, by a system comprising a processor, information relating to an interaction between a virtual agent device and a user to determine a context and a personality attribute associated with the user (analyzing personality of user; paragraphs 0024, 0101); and 
controlling, by the system, a characteristic of the virtual agent device during the interaction based on the context and the personality attribute (have virtual assistant mimic user; paragraphs 0024, 0101), but does not specifically teach other aspects of the claimed invention.
Moon discloses a method comprising:
determining, by the system, that, during a time frame, the first virtual agent device is to present a first interaction communication via an interface associated with the user device, and a second virtual agent device is to present a second interaction communication via the interface in connection with a second interaction between the 
determining, by the system, that the first virtual agent device is to present the first interaction communication via the interface before the second virtual agent device presents the second interaction communication via the interface (device A and device B request to output data simultaneously, the device that outputs first, is based on priority; paragraphs 0031-0033), to provide a controlled and scheduled output.
Sharpe discloses a method comprising using the first virtual-agent personality attribute, correlates to a higher benefit (value/range) to the user based on the context (context), than a second presentation of the second interaction communication (second journey) to the user via the interface by the second virtual agent device, using the second virtual-agent personality attribute (personality; p. 0056-0081), to provide the user with an agent based on certain criteria.
Benway discloses a method comprising:
analyzing, by a system comprising a processor, information relating to a first interaction between a first virtual agent device and a user device associated with a user identity to determine a context associated with the user identity a personality attribute associated with the user identity, and a first environmental condition of a first environment of a first location where the user device is determined to be located (determining the environment and providing a map to direct the user to a preferred location; p. 0024, 0042, 0081); and

controlling, by the system, the first virtual agent device to communicate a recommendation message to the user device to recommend movement from the first location to the second location to perform the user task at the second location, wherein the first interaction communication comprises the recommendation message (determining the environment and providing a map to direct the user to a preferred location; p. 0024, 0042, 0081), to increase comfort and maintain optimal environment.
As shown above, all the steps claimed in claim 1 were known in the prior art, as evidenced in the above references, and one skilled in the speech recognition art could have combined the claimed steps by merely adding them together, with no change in their respective functions, and the combination would have yielded predictable results or the sum of the respective functions, to one of ordinary skill in the art at the time of the invention. The combination would provide optimized conformity, output sequences with particular characteristics and a customized experience that satisfies the user.
Regarding claims 2, 14 and 20, it is interpreted and rejected for similar reasons as set forth above.  In addition, Brown discloses a method wherein the analyzing comprises analyzing the information relating to the interaction between the virtual agent device and the user to determine the context associated with the user identity (context), 
wherein the controlling of the characteristics comprises controlling the characteristic of the virtual agent device during the first interaction with the user device based on the context associated with the user identity, the sentiment associated with the user identity, the personality attribute associated with the user identity, and the first environmental condition (paragraphs 0024, 0101).  
Regarding claims 4 and 17, it is interpreted and rejected for similar reasons as set forth above.  In addition, Brown discloses a method further comprising: 
determining, by the system, virtual-agent personality attributes of the virtual agent device based on personality attributes, comprising the personality attribute, associated with the user identity (determining personality; paragraphs 0024, 0101); and 
mapping, by the system, the virtual-agent personality attributes to characteristics, comprising the characteristic, of the virtual agent device, wherein the controlling the characteristic comprises controlling the characteristics of the virtual agent device based on the mapping, the context associated with the user identity, and the personality attributes associated with the user identity (mimic/emulate; paragraphs 0024, 0101).  
Regarding claims 5 and 18, it is interpreted and rejected for similar reasons as set forth above.  In addition, Brown discloses a method wherein the virtual-agent personality attributes of the virtual agent device correspond to or complement the .  

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Moon and Sharpe and in further view of Li e al. (PGPUB 2018/0286395), hereinafter referenced as Li.

Regarding claims 3 and 15, Brown, Moon and Sharpe disclose a method as described above, but does not specifically teach a method further comprising: 
based on the context associated with the user identity, the sentiment associated with the user identity, the personality attribute associated with the user identity, and the first environmental condition, modifying, by the system, at least one parameter of the characteristic of the virtual agent device to modify a presentation of audible words by the virtual agent device to the user.  
Li discloses a method comprising based on the context associated with the user identity, the sentiment of the user idenity, the personality attribute associated with the user identity, and the environmental condition, modifying, by the system, at least one parameter of the characteristic of the virtual agent device to modify a presentation of audible words by the virtual agent device to the user wherein the presentation of audible words is part of the an interaction (vary the output according to preferred characteristics; paragraph 0049), to provide different presenting methods.  
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to personalize services.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Moon and Sharpe and Benway and in further view Spector (PGPUB 2005/0064374), hereinafter referenced as Spector.

Regarding claims 6 and 16, Brown, Moon and Sharpe and Benway disclose a method as described above, but does not specifically teach wherein the characteristic is selected from a group of characteristics comprising a speed of a presentation of audible words by the virtual agent device to the user device, a tone of an emulated voice of the virtual agent device in connection with the presentation of the audible words, an inflection of the emulated voice of the virtual agent device in connection with the presentation of the audible words, and a cadence of the emulated voice of the virtual agent device in connection with the presentation of the audible words.  
Spector discloses a method wherein the characteristic is selected from a group of characteristics comprising a speed of a presentation of audible words by the virtual agent device to the user device (speed), a tone of an emulated voice of the virtual agent device in connection with the presentation of the audible words (tone), an inflection of the emulated voice of the virtual agent device in connection with the presentation of the audible words, and a cadence of the emulated voice of the virtual agent device in connection with the presentation of the audible words (cadence; paragraph 0085), to modify characteristics of voice.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to match data accordingly.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Moon and Sharpe and Benway and in further view of Rakshit et al. (PGPUB 2020/0098358), hereinafter referenced as Rakshit.

Regarding claim 7, it is interpreted and rejected for similar reasons as set forth above, however, Brown, Moon, Sharpe and Benway fails to disclose a method as described above, but does not specifically teach a method further comprising: 
determining, by the system, interfaces of the virtual agent device or a device associated with the virtual agent device that are available to communicate with the user;
controlling, by the system, the virtual agent device to have the virtual agent device communicate the interaction communication to the user via at least one interface of the interfaces.  
Rakshit discloses method comprising:
determining, by the system, interfaces of the virtual agent device or a device associated with the virtual agent device that are available to communicate with the user (available interfaces; paragraphs 0014-0015);
controlling, by the system, the virtual agent device to have the virtual agent device communicate the interaction communication to the user via at least one interface of the interfaces (paragraphs 0014-0015), to provide customized ways to output data.  
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to derive the most appropriate presentation to communicate responses.
claim 8, it is interpreted and rejected for similar reasons as set forth above.  In addition, Rakshit discloses a method wherein the interfaces comprise a first interface and a second interface, wherein the controlling the virtual agent device comprises controlling the virtual agent device communicate a first portion of the interaction communication to the user device via the first interface and communicate a second portion of the interaction communication to the user device via the second interface, wherein the first portion comprises a visual image, wherein the first interface is a display screen, wherein the second portion comprises audible words presented by the virtual agent device, and wherein the second interface is an audio speaker (speech and text; paragraphs 0014-0015).  

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Moon and Sharpe and in further view of Dawes (PGPUB 2018/0373547).

Regarding claim 9, Brown, Moon and Sharpe and Benway disclose a method as described above, but does not specifically teach a method comprising applying, by the system, a first weight to the first interaction communication and a second weight to the second interaction communication based on a result of a comparison of a first benefit and a second benefit, wherein the first benefit is associated with the first interaction communication being presented before the second interaction communication, wherein the second benefit is associated with the second interaction communication being presented before the first interaction communication.  

applying, by the system, a first weight to the first interaction communication and a second weight to the second interaction communication based on a result of a comparison of a first benefit and a second benefit, wherein the first benefit is associated with the first interaction communication being presented before the second interaction communication, wherein the second benefit is associated with the second interaction communication being presented before the first interaction communication (dynamically adjusting weight/priority; paragraphs 0054-0055, 0101), to accommodate different sentiments.  
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to present personalized data.
Regarding claim 10, it is interpreted and rejected for similar reasons as set forth above.  In addition, Dawes discloses a method further comprising: 
based on determining that the first weight is higher than the second weight, controlling, by the system, the first virtual agent device and the second virtual agent device to have the first virtual agent device present the first interaction communication before the second virtual agent device presents the second interaction communication (dynamically adjusting weight/priority; paragraphs 0054-0055, 0101).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Moon and Sharpe and Benway and in further view of Gold (PGPUB 2013/0305169).

claim 11, Brown, Moon, Sharpe and Benway disclose a method as described above, but does not specifically teach a method further comprising: 
determining, by the system, a profile update associated with the user device based on the interaction, wherein the profile update comprises update information that relates to at least one of a dialog of the interaction, the context, a sentiment associated with the user identity, the personality attribute associated with the user identity, a virtual-agent personality attribute associated with the virtual agent device, the first environmental condition the first environment associated with the user identity, a goal of the interaction, or a result of the interaction; and storing, by the system, the profile update in a user profile associated with the user identity.  
Gold discloses a method comprising determining, by the system, a profile update associated with the user device based on the interaction, wherein the profile update comprises update information that relates to at least one of a dialog of the interaction, the context (interaction), a sentiment associated with the user identity, the personality attribute associated with the user identity (personality), a virtual-agent personality attribute associated with the virtual agent device, the first environmental condition the first environment associated with the user identity (environment), a goal of the interaction, or a result of the interaction; and storing, by the system, the profile update in a user profile associated with the user identity (paragraphs 0002, 0016, 0084-0089 and 0109-0110), to reflect changes.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to allow real time updates and changes to currently active stages.
claim 12, it is interpreted and rejected for similar reasons as set forth above.  In addition, Gold discloses a method as described above, but does not specifically teach a method wherein the characteristic is a first characteristic, and wherein the method further comprises: 
retrieving, by the system, the user profile from a data store (profile; paragraphs 0002, 0016, 0084-0089 and 0109-0110); and 
controlling, by the system, a second characteristic of a second virtual agent device during a second interaction between the second virtual agent device and the user device based on profile information stored in the user profile, wherein the profile information comprises the update information (paragraphs 0002, 0016, 0084-0089 and 0109-0110).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657